_ Case 2:20-cv-04988-JFW-AS Document 40-10 Filed 10/27/20 Pageiof5 Page ID #:273
Case 2:20-cv-04988-JFW-AS Document 25 Filed 08/10/20 Page lof2 Page ID #:86

 

 

 

1 CENTER FOR DISABILITY ACCESS
Chris Carson, Esq., SBN 280048
2 Dennis Price, Esq., SBN 279082
Amanda Seabock, Esq., SBN 289900
3 8033 Linda Vista Road, Suite 200
San Diego, CA 92111
4 (858) 375-7385; (888) 422-5191 fax
x amandas@potterhandy.com
6 Attorneys for Plaintiff
7
3 UNITED STATES DISTRICT COURT
9 CENTRAL DISTRICT OF CALIFORNIA
10 Chris Langer, Case No. 2:20-cv-04988-JFW-AS
11 Plaintiff, Request for Entry of Default (As to
Esperanza Molina, in individual and
12 v. representative capacity as trustee of The
13 Esperanza Molina, in individual Esperanza Molina Revocable Trust -
and representative capacity as 1995 executed September 6, 1995 only)
14 trustee of The Esperanza Molina
Revocable Trust - 1995 executed
15 September 6, 1995; Urbano
Fernandez;
16 Araceli Zuniga Hernandez; and
Does 1-10,
17 Defendants.
18
19
TO THE CLERK OF THE ABOVE-ENTITLED COURT:
20 Plaintiff LUIS MARQUEZ (“Plaintiff”) hereby requests that the Clerk of the
a4 above-entitled Court enter default in this matter against the Defendant
22 | ESPERANZA MOLINA, in individual and representative capacity as trustee of The
23 Esperanza Molina Revocable Trust - 1995 executed September 6, 1995
24 (“Defendant”) on the ground that said Defendant has failed to appear or otherwise
25 respond to the Complaint within the time prescribed by the Federal Rules of Civil
26) Procedure. Plaintiff served the Complaint on the Defendant on June 15, 2020. Dkt.
27 | 10. The Parties subsequently agreed to extend the answer date to August 6, 2020.
28) Dkt. 12. To date, Defendant has not appeared. See Declaration of Amanda Seabock,
1
Request Case No. 2:20-cv-04988-JFW-AS

 

 
Case 2:20-cv-04988-JFW-AS Document 40-10 Filed 10/27/20 Page 2of5 Page ID#:274
, Case 2:20-cv-04988-JFW-AS Document 25 Filed 08/10/20 Page 2of2 Page ID #:87

wo SF 4N ODO OO S&F WD NR

mM NM NM MN NN BM BEB Be RB ee Spe op ES
owannr Bon Pp SCS O OX FR OBS ND PE

filed concurrently.

Dated: August 10, 2020

CENTER FOR DISABILITY ACCESS

By: /s/Amanda Seabock
Amanda Seaboc
Attorneys for Plaintiff

 

 

Request

Case No. 2:20-cv-04988-JFW-AS

 
_ Case 2:20-cv-04988-JFW-AS Document 40-10 Filed 10/27/20 Page 30f5 Page ID#:275
Case 2:20-cv-04988-JFW-AS Document 25-1 Filed 08/10/20 Pagel of2 Page iD #:88

 

 

 

1 CENTER FOR DISABILITY ACCESS
Chris Carson, Esq., SBN 280048
2 Dennis Price, Esq., SBN 279082
Amanda Seabock, Esq., SBN 289900
3 8033 Linda Vista Road, Suite 200
San Diego, CA 92111
4 (858) 375-7385; (888) 422-5191 fax
5 Amandas@potterhandy.com
P Attorneys for Plaintiff
7 UNITED STATES DISTRICT COURT
8 CENTRAL DISTRICT OF CALIFORNIA
9 a
0 Chris Langer, Case No. 2:20-cv-04988-JEW-AS
11 Plaintiff, Declaration of Amanda Seabock re
Vv. Request for Entry of Default (As to
12 Do eae Esperanza Molina, in individual and
13 aid repeccontative capacity ag representative capacity as trustee of The
. Esperanza Molina Revocable Trust -
trustee of The Esperanza Molin
14 Revocable Trost. {995 executed 1995 executed September 6, 1995, only)
September 6, 1995; Urbano
15 Fernandez;
Araceli Zuniga Hernandez; and
16 Does 1-10,
17 Defendants.
18
19 . .
1. I, the undersigned, am an attorney licensed to practice law by the State
20
Bar of California and admitted to the Central District of California. I am one of the
21
attorneys of record for the Plaintiff CHRIS LANGER (“Plaintiff”) and, in that
22
capacity, | am familiar with this matter.
23
2. Plaintiff served ESPERANZA MOLINA, in individual and
24 .
representative capacity as trustee of The Esperanza Molina Revocable Trust - 1995
25
executed September 6, 1995 (“Defendant”) on June 15, 2020. Dkt. 10.
26
3. On July 9, 2020, the Parties agreed and stipulated that Defendant’s answer
27
deadline should be extended up to and including August 6, 2020. Dkt. 12.
28
4. To date, this Defendant has not filed an answer with the Court; neither
4
Declaration of Amanda Seabock Case No, 2:20-cv-04988-JFW-AS

 

 
Case 2:20-cv-04988-JFW-AS Document 40-10 Filed 10/27/20 Page 4of5 Page ID #:276
Case 2:20-cv-04988-JFW-AS Document 25-1 Filed 08/10/20 Page 2of2 Page ID #:89

wo oN DR oO Se BH Be SH

SN MW NM NY NM NY NM NHN BE PRB BP eB BP BP eS BE
oY Rm &B WHY FP SB MDH DH mH BS WH NH SY GD

has she requested any further extension to the answer date.

5. ESPERANZA MOLINA is neither a minor nor incompetent, nor is she a
service member or related to military service and is thus not entitled to relief under
the Soldiers and Sailors Relief Act.

6. I declare under penalty of perjury under the laws of the State of California

that the foregoing is true and correct.

Dated: August 9, 2020 CENTER FOR DISABILITY ACCESS

By: /s/ Amanda Seabock
Amanda Seabock
Attorneys for Plaintiff

2

 

 

Declaration of Amanda Seabock Case No. 2:20-cv-04988-JFW-AS

 

 
Case

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

:20-cv-04988-JFW-AS Document 40-10 Filed 10/27/20 Page5of5 Page ID #:277
Cate 2:20-cv-04986-JFW-AS Document 25-2 Filed 08/10/20 Page lofi Page ID #:90

PROOE OF SERVICE

Langer v. Molina
CASE #: 2:20-cv-04988-JFW-AS

I, the undersigned, am over the age of eighteen years, I am not a party to the above-entitled
action; my business address is 8033 Linda Vista Road, Suite 200 San Diego, CA 92111

On August 10, 2020 I served the following document(s):

- Request for Entry of Default (As to Esperanza Molina, in individual
and representative capacity as trustee of The Esperanza Molina
Revocable Trust - 1995 executed September 6, 1995 only)

- Declaration of Amanda Seabock

 

 

Addressed to:
D. Daniel Pranata Monica Raquel Molina
600 N. Rosemead Blvd, Suite 209 30700 Russell Ranch Rd, Suite 250
Pasadena, CA 91107 Westlake Village, CA 91362

) @

 

 

 

BY MAIL: I caused such envelope with postage thereon fully prepaid to be placed in
the United States mail at San Diego, California.

BY FACSIMILE: In addition to the service by mail as set forth above, I forwarded a
copy of said documents via facsimile to the listed facsimile number.

BY OVERNITE EXPRESS: I caused such envelope with postage thereon fully
prepaid to be placed in the Designated Overnite Express drop box at San Diego,
California.

BY PERSONAL SERVICE: I caused said documents to be personally served on all
listed recipients via Diversified Legal Services.

BY ELECTRONIC MAIL TRANSMISSION: via email. I caused the listed
documents to be electronically filed and subsequently emailed to the recipient(s).

Executed on August 10, 2020, from San Diego, California.

I declare under penalty of perjury under the Jaws of the State of California that the above is

true and correct. JM

 

Andrew Sheaffer

PROOF OF SERVICE

 

 
